DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/875,287 filed on March 11, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5, 7-14 and 16-20 are still pending, with claims 1, 8-9, 14 and 16 being currently amended. Claims 4, 6, 15 and 21 are cancelled. 

Allowable Subject Matter
Claims 1-3, 5, 7-14 and 16-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the control circuitry determines the probability value using a machine learning classifier having dependent variables that are a function of a product of an inductance measurement and a quality factor measurement on the plurality of coils” in combination with all the other elements recited in claim 1.
Claims 2-3, 5 and 7-8, being dependent on claim 1, are allowable for the same reasons as claim 1. 
With respect to claim 9, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “determine a probability value indicative of whether a metallic object that does not include a wireless power receiving coil is present on the charging surface using a machine learning classifier having 
Claims 10-14, being dependent on claim 9, are allowable for the same reasons as claim 9. 
Claim 16 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.
Claims 17-20, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859